DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show extension spring 91 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 8, 11-13, and 20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Khubani et al. (US Patent No. 7004520 B2; hereinafter Khubani).

Regarding claim 1, Khubani teaches a reaching and grabbing tool comprising:
A trigger assembly having a trigger and a handle (Khubani Fig. 1; trigger 16 and pistol grip 14).
A jaw assembly having at least one jaw operably connected to the trigger to move the at least one jaw (Khubani Fig. 1; engagement elements (engagement cups 10, connector members 29 and spring members 31 are connected to the trigger 16)).
Hinge assembly disposed between the trigger assembly and the jaw assembly (Khubani Fig. 1; hinge 20 between trigger 16 and engagement elements).
The hinge assembly being selectively lockable between an operating position and a folded position (Khubani Col. 5 lines 58-63; i.e., the hinge allows the device to be positioned in the extended position as depicted in FIG. 1 or in the folded position as depicted in FIG. 2. When the device is in the extended position, the hinge may be locked into position wherein the hinge leaves are fixed with respect to one another).

Regarding claim 2, Khubani teaches the tool of claim 1. Khubani also teaches:
Wherein the trigger assembly further comprises a first trigger operably connected to the at least one jaw (Khubani Col. 3 lines 58-62; i.e., as seen on trigger side 16b, a cavity is provided to retain a nipple (not shown) which is provided on the end of a cable shown in figures 9 and 10 as element 300a and 300b) that connects trigger 16 to the engagement elements on the distal end of the tool).

Regarding claim 3, Khubani teaches the tool of claim 2. Khubani also teaches:
A cable operably coupled between the first trigger and the at least one jaw (Khubani Col. 3 lines 58-62; i.e., as seen on trigger side 16b, a cavity is provided to retain a nipple (not shown) which is provided on the end of a cable shown in figures 9 and 10 as element 300a and 300b) that connects trigger 16 to the engagement elements on the distal end of the tool).
The cable extending through the hinge assembly (Khubani; the cable is not shown in figures but connects trigger 16 to the engagement elements).

Regarding claim 6, Khubani teaches the tool of claim 1. Khubani also teaches:
Wherein the at least one jaw is movably coupled to a second jaw (Khubani Fig. 1; engagement elements include 2 sets of spring members and 2 sets of connector members 29).

Regarding claim 8, Khubani teaches the tool of claim 1. Khubani also teaches:
Wherein the hinge assembly includes a lock that is selectively engagable based at least in part on a position of the jaw assembly relative to the trigger assembly (Khubani Col. 5 lines 45-63; i.e., the arrangement described above allows the hinge pin to be positioned in alternative positions including a first position wherein the rounded axial sections 182 and 184 of the pin are aligned within knuckle sections 137 and 139…The hinge allows the device to be positioned in the 

Regarding claim 11, Khubani teaches a reaching and grabbing tool comprising:
A trigger assembly having at least a first trigger (Khubani Fig. 1; trigger 16).
A hinge assembly coupled to and spaced apart from the trigger assembly (Khubani Fig. 1; hinge 20 coupled to trigger 16 via proximal section 103).
The hinge assembly being selectively rotatable between an operating position and a folded position (Khubani Col. 5 lines 58-63; i.e., the hinge allows the device to be positioned in the extended position as depicted in FIG. 1 or in the folded position as depicted in FIG. 2. When the device is in the extended position, the hinge may be locked into position wherein the hinge leaves are fixed with respect to one another).
A jaw assembly coupled to and spaced apart from the hinge assembly (Khubani Fig. 1; engagement elements are connected to hinge 20 via distal section 101).
The jaw assembly having at least one jaw operably coupled to the first trigger (Khubani Fig. 1; engagement elements are connected to hinge 20 via distal section 101).
The at least one jaw being configured to move from an open position to a second position in response to movement of the first trigger (Khubani Fig. 1; when the user squeezes trigger 16, the engagement elements open in one position and close in another position).

Regarding claim 12, Khubani teaches the tool of claim 11. Khubani also teaches:
A first pole coupled between the trigger assembly and the hinge assembly
A second pole coupled between the hinge assembly and the jaw assembly (Khubani Fig. 1; distal section 101 coupled between hinge 20 and the engagement elements).

Regarding claim 13, Khubani teaches the tool of claim 12. Khubani also teaches:
A cable operably coupled to the first trigger and the at least one jaw (Khubani Fig. 9; cable 300a is coupled to the trigger 16 and the engagement elements).
The cable being at least partially disposed in the first pole and the second pole (Khubani Fig. 9; cable 300a is located inside both distal section 101 and the proximal section 103).

Regarding claim 20, Khubani teaches the tool of claim 13. Khubani also teaches:
Wherein the hinge assembly further comprises a lock that selectively holds the first pole and the second pole in the operating position and the folded position (Khubani Col. 5 lines 45-63; i.e., the arrangement described above allows the hinge pin to be positioned in alternative positions including a first position wherein the rounded axial sections 182 and 184 of the pin are aligned within knuckle sections 137 and 139…The hinge allows the device to be positioned in the extended position as depicted in FIG. 1 or in the folded position as depicted in FIG. 2. When the device is in the extended position, the hinge may be locked into position wherein the hinge leaves are fixed with respect to one another).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Khubani in view of van Zelm (US Patent No. 4613179 A; hereinafter van Zelm).

Regarding claim 4, Khubani teaches the tool of claim 3. Khubani does not teach a biasing member wherein the cable is further comprised of a first cable coupled to the first trigger and a second cable coupled to the at least one jaw, and the biasing member is coupled between the first cable and the second cable, however van Zelm teaches:
A biasing member (Van Zelm Fig. 8A; coil spring 59).
Wherein the cable is further comprised of a first cable coupled to the first trigger and a second cable coupled to the at least one jaw (Van Zelm Fig. 8A; cord 15a is connected to the toggle control mechanism 15 and cord 15b is coupled to the gripping tongs 14).
The biasing member is coupled between the first cable and the second cable (Van Zelm Fig. 8A; coil spring 59 is coupled between cord 15a and cord 15b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cable of Khubani to have further split the cable into two cables and further incorporated a biasing member located between two cables, as taught by van Zelm. Doing so would keep tension on the jaw when gripping an article as well as increased grip strength when an article is already being gripped.

Claims 5, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Khubani in view of Hsu (US Patent No. 6513844; hereinafter Hsu).


Wherein the trigger assembly further comprises a housing having a rack (Hsu Fig. 3; trigger assembly comprises handle body 10 having sector gear 12 with teeth).
A second trigger rotatably coupled to the first trigger (Hsu Fig. 3; pawl 13 has a middle portion pivotally secured to the hand grip 11 with pivot pin 130).
The second trigger having a plurality of teeth positioned to selectively engage the rack (Hsu Fig. 3; pawl 13 has a plurality of teeth to selectively engage with the teeth of sector gear 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the trigger assembly of Khubani to have further incorporated a housing having a rack, a second trigger pivotably coupled to the first trigger, and the second trigger having a plurality of teeth positioned to selectively engage the rack as taught by Hsu. Doing so would allow the gripping jaws to be locked or unlocked in position based on user preference for gripping various articles of different shapes and sizes.

Regarding claim 18, Khubani teaches the tool of claim 13. Khubani does not teach wherein the trigger assembly further includes a second trigger rotatably coupled to the first trigger, and the second trigger being selectively lock a position of the first trigger in response to movement of the first trigger, however Hsu teaches:
Wherein the trigger assembly further includes a second trigger rotatably coupled to the first trigger
The second trigger being selectively lock a position of the first trigger in response to movement of the first trigger (Hsu Fig. 5; when hand grip 11 is moved forward, spring 14 biases pawl 13 forward, engaging teeth 131 with sector gear 12, locking the system).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the trigger assembly of Khubani to have further incorporated a second trigger rotatably coupled to the first trigger, the second trigger being able to selectively lock a position of the first trigger in response to movement of the first trigger as taught by Hsu. Doing so would allow the user an overall easier use of the device. The user would be able to grasp an article and lock the jaws in place without having to constantly hold a strong grip force on the trigger.

Regarding claim 19, Khubani in view of Hsu teach the tool of claim 18. Khubani does not teach wherein the second trigger is configured to selectively release the first trigger in response to a movement of the second trigger, however Hsu teaches:
Wherein the second trigger is configured to selectively release the first trigger in response to a movement of the second trigger (Hsu Fig. 5; movement of pawl 13 in a backwards direction selectively releases hand grip 11 by disengaging teeth 131 from sector gear 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the trigger assembly of Khubani in view of Hsu to have further incorporated the second trigger being configured to selectively release the first trigger in response to a movement of the second trigger as taught by Hsu. Doing so would allow the user an overall easier use of the device. The user would be able to grasp an article and lock the jaws in place without having to constantly hold a strong grip force on the trigger.


s 7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Khubani in view of Neddo (US Patent No. 847200 A; hereinafter Neddo).

Regarding claim 7, Khubani teaches the tool of claim 6. Khubani does not teach the second jaw is in a fixed position relative to the hinge assembly, however Neddo teaches:
Wherein the second jaw is in a fixed position relative to the hinge assembly (Neddo Fig. 1; gripping member 7 is in a fixed position relative to the shank 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the jaws of Khubani to have further incorporated a fixed jaw coupled to a movable jaw as taught by Neddo. Doing so would allow a simpler construction with less moving parts as well as a relatively cheap construction.

Regarding claim 14, Khubani teaches the tool of claim 13. Khubani does not teach wherein the jaw assembly further includes a fixed jaw, and the at least one jaw being movably coupled to the fixed jaw, however Neddo teaches:
Wherein the jaw assembly further includes a fixed jaw (Neddo Fig. 1; gripping member 7 is in a fixed position relative to the head 2).
The at least one jaw being movably coupled to the fixed jaw (Neddo Fig. 1; gripping member 8 is movably coupled to gripping member 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the jaws of Khubani to have further incorporated a fixed jaw coupled to a movable jaw as taught by Neddo. Doing so would allow a simpler construction with less moving parts as well as a relatively cheap construction.


The fixed jaw includes a hole (Neddo Fig. 1; area between gripping members 7 and 8).
The jaw assembly further includes a movable actuator disposed in the hole and being operably coupled to the at least one jaw (Neddo Fig. 1; rack-bar 11 disposed between gripping members 7 and 8 and being operably coupled to gripping member 8).
The movable actuator being coupled to the cable (Neddo Fig. 1; rack-bar 11 coupled to rod 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the engagement elements of Khubani to have further incorporated a movable actuator being coupled to the cable as taught by Neddo. Doing so would allow the engagement elements to connect with the trigger mechanism, allowing the user to open and close the engagement elements as needed.

Regarding claim 16, Khubani in view of Neddo teach the tool of 15. Khubani does not teach wherein the movable actuator includes a rack and the at least one jaw includes a plurality of teeth, and the rack and the plurality of teeth cooperating to rotate the at least one jaw in response to a movement of the cable, however Neddo teaches:
Wherein the movable actuator includes a rack and the at least one jaw includes a plurality of teeth
The rack and the plurality of teeth cooperating to rotate the at least one jaw in response to a movement of the cable (Neddo Fig. 1 rack-bar 11 and the teeth on gripping member 8 cooperate to rotate gripping member 8 in response to a movement of the cable).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the movable actuator of Khubani in view of Neddo to have further incorporated a rack and teeth as taught by Neddo. Doing so would allow a simple yet strong connection and engagement movement between the movable gripping jaw and the movable actuator

Claims 9-10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Khubani in view of Shamie et al. (US Patent No 9138070 B1; hereinafter Shamie).

Regarding claim 9, Khubani teaches the tool of claim 8. Khubani does not teach wherein the lock includes a first housing having a recess, a lock pawl movably disposed in the recess, a biasing member disposed to bias the lock pawl into the recess, and a release button operably coupled to the lock pawl, however Shamie teaches:
Wherein the lock includes a first housing having a recess (Shamie Col. 8 lines 64-65; i.e., A joint lock 158 is fit within central circular opening 114 and tab openings 116 thereof of inner pivot joint member 100).  
A lock pawl movably disposed in the recess (Shamie Col. 8 lines 64-65; i.e., A joint lock 158 is fit within central circular opening 114 and tab openings 116 thereof of inner pivot joint member 100).  
A biasing member disposed to bias the lock pawl into the recess
A release button operably coupled to the lock pawl (Shamie Fig. 18; joint button actuator 170 coupled to joint lock 158).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the locking mechanism of Khubani to have further incorporated the lock including a first housing having a recess, a lock pawl movably disposed in the recess, a biasing member disposed to bias the lock pawl into the recess, and a release button operably coupled to the lock pawl as taught by Shamie. Doing so would allow for a very study construction, as well as allow for a greater ease of use of the grasping tool as a whole.

Regarding claim 10, Khubani teaches the tool of claim 9. Khubani does not teach wherein the lock pawl is arranged to move from an engaged position within the recess to a released position in response to movement of the release button, however Shamie teaches:
Wherein the lock pawl is arranged to move from an engaged position within the recess to a released position in response to movement of the release button (Shamie Col. 9 lines 55-62; i.e., When a person pushes joint push button actuator 170 inwardly of central circular opening 152 of outer pivot joint member 102, first lower pushing surfaces 180 press against annular planar end wall 162 of joint lock 158 in order to bias joint lock 158 out of central circular opening 140, thereby permitting pivoting of inner and outer pivot joint members 100 and 102 relative to each other so that portable bassinet 10 can be folded to the positions shown in FIGS. 3 and 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the locking mechanism of Khubani to have further incorporated the lock pawl is arranged to move from an engaged position within the recess to a released 

Regarding claim 21, Khubani teaches the tool of claim 20, Khubani does not teach wherein the lock comprises: a first housing having a recess with a pair of recess portions; a lock pawl selectively engagable with the recess, the lock pawl having a pair of teeth, the pair of teeth engaging the pair of recess portions when the lock pawl is engaged in the recess; a release button movably coupled to the first housing an operably coupled to the lock pawl, the release button moving the lock pawl from engaging the recess in response to movement of the release button; and a biasing member operably coupled to the lock pawl to move the lock pawl into the recess when the pair of teeth are aligned with the pair of recess portions, however Shamie teaches:
Wherein the lock comprises: a first housing having a recess with a pair of recess portions (Shamie Col. 8 lines 64-65; i.e., A joint lock 158 is fit within central circular opening 114 and tab openings 116 thereof of inner pivot joint member 100).  
A lock pawl selectively engagable with the recess (Shamie Col. 8 lines 64-65; i.e., A joint lock 158 is fit within central circular opening 114 and tab openings 116 thereof of inner pivot joint member 100).  
The lock pawl having a pair of teeth (Shamie Fig. 16; joint lock 158 has tabs 166).
The pair of teeth engaging the pair of recess portions when the lock pawl is engaged in the recess
A release button movably coupled to the first housing an operably coupled to the lock pawl (Shamie Fig. 18; joint button actuator 170 coupled to pivot joint member 100 and coupled to joint lock 158).
The release button moving the lock pawl from engaging the recess in response to movement of the release button (Shamie Col. 9 lines 55-62; i.e., When a person pushes joint push button actuator 170 inwardly of central circular opening 152 of outer pivot joint member 102, first lower pushing surfaces 180 press against annular planar end wall 162 of joint lock 158 in order to bias joint lock 158 out of central circular opening 140, thereby permitting pivoting of inner and outer pivot joint members 100 and 102 relative to each other so that portable bassinet 10 can be folded to the positions shown in FIGS. 3 and 4).
A biasing member operably coupled to the lock pawl to move the lock pawl into the recess when the pair of teeth are aligned with the pair of recess portions (Shamie Col. 9 lines 55-62; i.e., When a person pushes joint push button actuator 170 inwardly of central circular opening 152 of outer pivot joint member 102, first lower pushing surfaces 180 press against annular planar end wall 162 of joint lock 158 in order to bias joint lock 158 out of central circular opening 140, thereby permitting pivoting of inner and outer pivot joint members 100 and 102 relative to each other so that portable bassinet 10 can be folded to the positions shown in FIGS. 3 and 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the locking mechanism of Khubani to have further incorporated the lock comprising: a first housing having a recess with a pair of recess portions; a lock pawl selectively engagable with the recess, the lock pawl having a pair of teeth, the pair of teeth engaging the pair of recess portions when the lock pawl is engaged in the recess; a release button movably coupled to the first housing an operably coupled to the lock pawl, the release button moving .


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Khubani in view of Neddo and in further view of Buzby et al. (US Patent Application Publication No. 2007/0035144 A1; hereinafter Buzby).

Regarding claim 17, Khubani in view of Neddo teach the tool of claim 16. Khubani in view of Neddo do not teach wherein the jaw assembly further includes a biasing member disposed to bias the movable actuator to rotate the at least one jaw to the open position, however Buzby teaches:
Wherein the jaw assembly further includes a biasing member disposed to bias the movable actuator to rotate the at least one jaw to the open position (Buzby Fig. 3; jaw actuator spring 210 is used to bias the jaw actuator 205 to rotate at least one jaw to the open position).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the movable actuator of Khubani in view of Neddo to have further incorporated a biasing member disposed on the actuator as taught by Buzby. Doing so would allow the device to be forced in an open position when the device is not being triggered (Buzby Paragraph 0037; i.e., because the spring pushes against both the jaw actuator and the stop plate, it forces the jaw members apart (i.e., away from one another) when the device is not being triggered (i.e., when the trigger is not squeezed and/or latched)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ARONSON whose telephone number is (571)272-8590. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/J.A./Examiner, Art Unit 3652